This appellant was convicted in the mayor's court of the town of Heflin for a violation of the prohibition ordinances of said town. The record shows that appellant interposed a plea of guilty as charged in the mayor's court, but, notwithstanding said plea, he took an appeal to the circuit court, and was there tried for the same offense upon complaint filed by the attorneys for the town of Heflin. The trial in the circuit court was before a jury. He was again convicted, from which judgment this appeal was taken. There are no assignments of error, and the cause is here submitted upon motion to affirm. The motion is granted, and the judgment appealed from is affirmed. Affirmed.